Order filed, April 16, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01056-CR
                                    ____________

                      BRANDON WAYNE CANNON, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 248th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1271786


                                         ORDER

       The reporter’s record in this case was due February 6, 2012, 2012. See Tex. R.
App. P. 35.1. On February 8, 2012, this court granted Louise Steckler's motion to file
the record within 60 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

       We order Louise Steckler, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.          No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Louise Steckler does not
timely file the record as ordered, we will issue an order directing the trial court to conduct
a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM